        Case 3:20-cv-01357-JSC Document 46-2 Filed 12/31/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA

                                                 )
DACARI SPIERS                                    )
                                                 )           CASE NO: 3:20-cv-01357-JSC
                                                 )
       Plaintiff,                                )
v.                                               )
                                                 )
CITY AND COUNTY OF SAN FRANCISCO;
and DOES 1-50 individually and in official
capacities as police officers for the City and
County of San Francisco, inclusive.
                                                           [PROPOSED] ORDER FOR
                                                           ATTORNEY’S FEES


      Defendant.

                                       *** ***** ***

                        ORDER GRANTING ATTORNEY’S FEES

       Motion having been made by Counsel, and the Court being sufficiently advised; IT IS
HEREBY ORDERED that Plaintiff’s motion to for attorney’s fees has been granted.




                                                     ____________________________________
                                                     JUDGE



                                                     ____________________________________
                                                     DATE




TENDERED BY:

/s/Jamir Davis ______
JAMIR DAVIS
        Case 3:20-cv-01357-JSC Document 46-2 Filed 12/31/20 Page 2 of 2




                                    CERTIFICATE OF SERVICE

I hereby certify that on December 31, 2020, I filed a true and correct copy of the foregoing
document electronically using the Courts ECF system, which will serve an electronic copy on the
following counsels of record at their registered ECF electronic mail address:

Raymond R. Rollan
Raymond.Rollan@sfcityatty.org
Deputy City Attorney
Office of City Attorney Dennis Herrera
(415) 554-3888 Direct
www.sfcityattorney.org

                                              /s/Jamir Davis_________
                                                JAMIR DAVIS
                                                Counsel for Plaintiff




                                              2
